DOWDELL, J.
The action is not against the defendant company on its liability as a common carrier for its breach of duty as such, in the transportation of goods on a bill of lading issued by it, nor for any liability in its capacity as a warehouseman, but the complaint claims for a breach of contract to issue a bill of lading and failure to ship thereunder the property described. There is no pretense that any contract ivas made directly with the plaintiff by 'the defendant. What is described as a contract for the alleged breach of which the plaintiff claims damages, is averred to have been made between the defendant company and one Trenbam as the agent of one Arthur. The facts stated in the complaint did not constitute Arthur plaintiff’s agent in, the making of the alleged contract by said Arthur’s agent Trenhám Avith the defendant. It is not a case, as is contended by counsel for appellant, of an undisclosed principal suing for the breach of a contract made wdth his agent. The fact that tlie legal title to the property Aims retained in the plaintiff under his contract of sale to Arthur until the purchase price Avas paid, and that Arthur was to procure a bill of lading that Avould secure the payment of the *509purchase price to the Bank of Abbeville, would not constitute Arthur plaintiff’s agent in. contracting with the-defendant for the shipment of the property under a. bill of lading to order of “Newman, cash, notify Arthur.” The complaint avers that the sale of the cotton to Arthur was made at Abbeville, and the form of the bill of lading to be procured for shipment to Arthur at Savannah, Ga., was to secure the purchase price. In no other way does the plaintiff attempt to connect himself with the alleged contract between Arthur and the defendant company, and for the alleged breach of which he sues. The demurrer to the complaint on this ground vras properly sustained — other grounds need not be.considered.
Affirmed.